DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The disclosure often discloses the term “plural prompts”, when it appears that applicant wishes to disclose the term “plurality of prompts” (meaning more than one prompt). Examiner recommends that applicant therefore make this replacement to clarify the content of the specification.

Claim Objections
Claims 3-6, 11-13, 15 and 19 are objected to because of the following informalities:
In claims 3-6 and 19, as in the specification, “plural prompts” should be “plurality of prompts”
In claims 3 and 11, “requiring the response from the vehicle operator” should be “requiring a response from the vehicle operator”
In claim 4, “displaying all of the prompts currently requiring the response from the vehicle operator” should be “displaying all of the plurality of prompts currently requiring a 
In claim 12, “currently requiring the response from the vehicle operator” should be “currently requiring a response from the vehicle operator”
In claim 13, “at least one of the prompts” should be “at least one prompt of the two or more prompts”
In claim 15, “wherein movement control system” should be “wherein the movement control system”
In claim 19, “currently requiring the response from the vehicle operator” should be “currently requiring a response from the vehicle operator”
In claim 19, “prompts is displayed” should be “prompts 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering information on location and movement restrictions of a vehicle and verifying that the vehicle is moving according to the restrictions. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a 
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method comprising: 
displaying, on a vehicle display device, a map within a designated viewing area of the vehicle display device, the map providing information on a location of a vehicle and one or more restrictions on movement of the vehicle; 
displaying, on the vehicle display device while the map also is displayed, one or more prompts for response from a vehicle operator, the one or more prompts based at least in part on one or more of: (a) the location of the vehicle along one or more routes or (b) the one or more restrictions on movement of the vehicle, the one or more prompts displayed on the vehicle display device but outside of the designated viewing area of the vehicle display device; and 
receiving operator input in response to the one or more prompts to verify that the vehicle is moving according to the one or more restrictions on the movement of the vehicle.
The claim recites a series of steps and therefore is directed to a method, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering information on location and movement restrictions of a vehicle and verifying that the vehicle is moving according to the restrictions, which is an abstract idea that can be performed by a user mentally or manually and 
Other than reciting the use of a vehicle display device, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The vehicle display device is described in at least paragraph [0026] of applicant’s specification as merely a general purpose display screen, and many generic display screen types are listed as possible embodiments. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors and computer components does not take the above limitations out of the mental processes grouping. 

Examiner’s note: a disclosed step that would be adequate to overcome this 101 rejection would be step 722 in Fig. 8 of applicant’s specification. This step is further described by applicant in at least paragraph [0054] of applicant’s specification, wherein applicant discloses that “the response received at 716 and/or the lack of a response can indicate that the vehicle cannot safely continue to move beyond the target. The controller [at step 722] can prevent the vehicle from moving past the target by automatically reducing propulsion generated by the propulsion system and/or by automatically controlling the braking system to stop movement of the vehicle” (See at least [0054] in applicant’s specification). This step involves physical control a vehicle by a controller of the vehicle, which cannot possibly be construed to be an abstract idea mentally performable by a user. It is, of course, applicant’s 
This suggestion is applicable not just to independent claim 1, but also to independent claims 9 and 17 as well.

Regarding claim 2, applicant recites The method of claim 1, wherein the one or more prompts are displayed to overlay and replace other movement information previously displayed on the vehicle display device without overlaying or replacing the map that is concurrently displayed on the vehicle display device.
However, merely specifying the appearance of the judicial exception when it is outputted is insignificant extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method of claim 1, wherein displaying the one or more prompts includes displaying plural prompts currently requiring the response from the vehicle operator.
However, merely specifying the appearance of the judicial exception when it is outputted is insignificant extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method of claim 3, wherein displaying the plural prompts includes displaying all of the prompts currently requiring the response from the vehicle operator.
However, merely specifying the appearance of the judicial exception when it is outputted is insignificant extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method of claim 3, wherein at least one of the plural prompts is displayed with a contextual portion of the at least one prompt shown on a single display line of the vehicle display device.
However, merely specifying the appearance of the judicial exception when it is outputted is insignificant extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method of claim 5, further comprising: receiving a selection of the at least one of the plural prompts having the contextual portion displayed on the vehicle display device; eliminating display of one or more other prompts of the plural prompts from the vehicle display device; and displaying an entirety of the at least one of the plural prompts that is selected on two or more display lines of the vehicle display device.
However, merely specifying the appearance of the judicial exception when it is outputted and allowing a user to select an option on the display where it is outputted is 

Regarding claim 7, applicant recites The method of claim 1, wherein the one or more prompts that are displayed are provided by a positive train control system.
However, merely clarifying the source of the information is not adequate to integrate the judicial exception into a practical application. As currently claimed, a user could still perform the gathering and processing of the information visually and mentally without need for a positive train control system.

Regarding claim 8, applicant recites The method of claim 1, wherein the designated viewing area in which the map is displayed is an unchanging, fixed size within the vehicle display device.
However, merely specifying the appearance of the judicial exception when it is outputted is insignificant extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites A system comprising: 
one or more processors configured to direct a vehicle display device to display a map within a designated viewing area of the vehicle display device, the map providing information on a location of a vehicle and one or more restrictions on movement of the vehicle, the one or more processors configured to determine one or more prompts based on one or more of: (a) the location of the vehicle along one or more routes or (b) the one or more restrictions on movement of the vehicle, the one or more prompts provided by a movement control system that currently require a response from an operator of the vehicle, 
the one or more processors also configured to direct the vehicle display device to display the one or more prompts in a second area that is outside of the designated viewing area of the vehicle display device, 
the one or more processors also configured to receive operator input in response to the one or more prompts to verify that the vehicle is moving according to the one or more restrictions on the movement of the vehicle.
The claim recites a system configured to perform several steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps performed by the system are directed to the concept of gathering information on location and movement restrictions of a vehicle and verifying that the vehicle is moving according to the restrictions, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. The additional steps of displaying a map containing the information, displaying prompts based on the information, and receiving operator input to verify the information are insignificant extra-solution activity which do not change the fact that a user could mentally performed the claimed vehicle assessment by visually and mentally inspecting a vehicle (Prong one: YES, recites an abstract idea).
a vehicle display device, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The vehicle display device is described in at least paragraph [0026] of applicant’s specification as merely a general purpose display screen, and many generic display screen types are listed as possible embodiments. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors and computer components does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, 
Examiner’s note: a disclosed step that would be adequate to overcome this 101 rejection would be step 722 in Fig. 8 of applicant’s specification. This step is further described by applicant in at least paragraph [0054] of applicant’s specification, wherein applicant discloses that “the response received at 716 and/or the lack of a response can indicate that the vehicle cannot safely continue to move beyond the target. The controller [at step 722] can prevent the vehicle from moving past the target by automatically reducing propulsion generated by the propulsion system and/or by automatically controlling the braking system to stop movement of the vehicle” (See at least [0054] in applicant’s specification). This step involves physical control a vehicle by a controller of the vehicle, which cannot possibly be construed to be an abstract idea mentally performable by a user. It is, of course, applicant’s choice whether or not applicant wishes to amend a similar limitation into the claims, but examiner includes this suggestion as an example to further prosecution.

Regarding claim 10, applicant recites The system of claim 9, wherein the one or more processors are configured to direct the display device to present the one or more prompts to overlay and replace other movement information previously displayed on the vehicle display device without overlaying or replacing the map that is concurrently displayed on the vehicle display device.
However, merely specifying the appearance of the judicial exception when it is outputted is insignificant extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The system of claim 9, wherein the one or more processors are configured to direct the vehicle display device to display two or more of the prompts currently requiring the response from the vehicle operator.
However, merely specifying the appearance of the judicial exception when it is outputted is insignificant extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The system of claim 11, wherein the one or more processors are configured to direct the vehicle display device to display all of the two or more prompts currently requiring the response from the vehicle operator.
However, merely specifying the appearance of the judicial exception when it is outputted is insignificant extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The system of claim 11, wherein the one or more processors are configured to direct the vehicle display device to display at least one of the prompts with a contextual portion of the at least one prompt shown on a single display line of the vehicle display device.
However, merely specifying the appearance of the judicial exception when it is outputted is insignificant extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The system of claim 13, wherein the one or more processors are configured to receive an operator selection of the at least one prompt having the contextual portion displayed on the vehicle display device, the one or more processors configured to direct the vehicle display device to eliminate display of one or more other prompts of the two or more prompts from the vehicle display device and to display an entirety of the at least one of the prompts that is selected on two or more display lines of the vehicle display device.
However, merely specifying the appearance of the judicial exception when it is outputted and allowing a user to select an option on the display where it is outputted is insignificant extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The system of claim 9, wherein movement control system is a positive train control system.
However, merely clarifying the source of the information is not adequate to integrate the judicial exception into a practical application. As currently claimed, a user could still 

Regarding claim 16, applicant recites The system of claim 9, wherein the designated viewing area in which the map is displayed is an unchanging, fixed size within the vehicle display device.
However, merely specifying the appearance of the judicial exception when it is outputted is insignificant extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites A method comprising: 
displaying, on a vehicle display device, a map within a designated viewing area of the vehicle display device, the map providing information on a location of a vehicle and one or more restrictions on movement of the vehicle that are based on information provided by a positive train control system; 
displaying, on the vehicle display device while the map also is displayed, one or more prompts based on the information provided by the positive train control system for response from a vehicle operator, the one or more prompts displayed on the vehicle display device but outside of the designated viewing area of the vehicle display device; and 
receiving operator input in response to the one or more prompts to verify with the positive train control system that the vehicle is moving according to the one or more restrictions on the movement of the vehicle.

The above claim steps are directed to the concept of gathering information on location and movement restrictions of a vehicle and verifying that the vehicle is moving according to the restrictions, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. The additional steps of displaying a map containing the information, displaying prompts based on the information, and receiving operator input to verify the information are insignificant extra-solution activity which do not change the fact that a user could mentally performed the claimed vehicle assessment by visually and mentally inspecting a vehicle. Furthermore, the fact that information is verified with the positive train control system throughout the process does not change the fact that a user could perform inspection and verification of the vehicle operating conditions visually and mentally (Prong one: YES, recites an abstract idea).
Other than reciting the use of a vehicle display device and a positive train control system, nothing in the claim elements precludes the steps from being performed entirely by a human, especially given that the positive train control system as currently claimed merely processes and verifies data rather than actually controlling a train. Therefore, the positive train control system as currently claimed is merely functioning as a general purpose computer. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The vehicle display device is described in at least paragraph [0026] of applicant’s specification as merely a general purpose display screen, and many generic display screen types are listed as possible embodiments. Furthermore, while applicant does disclose in at least [0054] of their specification that the controller of the vehicle may perform actual physical vehicle control, as currently claimed the positive train control system only performs generic data processing and verification functions, akin to those disclosed in at least [0072] of applicant’s specification, which does not concern actual physical vehicle control. Therefore these additional claim limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors and computer components does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, 
Examiner’s note: a disclosed step that would be adequate to overcome this 101 rejection would be step 722 in Fig. 8 of applicant’s specification. This step is further described by applicant in at least paragraph [0054] of applicant’s specification, wherein applicant discloses that “the response received at 716 and/or the lack of a response can indicate that the vehicle cannot safely continue to move beyond the target. The controller [at step 722] can prevent the vehicle from moving past the target by automatically reducing propulsion generated by the propulsion system and/or by automatically controlling the braking system to stop movement of the vehicle” (See at least [0054] in applicant’s specification). This step involves physical control a vehicle by a controller of the vehicle, which cannot possibly be construed to be an abstract idea mentally performable by a user. It is, of course, applicant’s choice whether or not applicant wishes to amend a similar limitation into the claims, but examiner includes this suggestion as an example to further prosecution.

Regarding claim 18, applicant recites The method of claim 17, wherein the one or more prompts are displayed to overlay and replace other movement information previously displayed on the vehicle display device without overlaying or replacing the map that is concurrently displayed on the vehicle display device.
However, merely specifying the appearance of the judicial exception when it is outputted is insignificant extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites The method of claim 17, wherein displaying the one or more prompts includes displaying plural prompts currently requiring the response from the vehicle operator, at least one of the plural prompts is displayed with a contextual portion of the at least one prompt shown on a single display line of the vehicle display device, and further comprising: receiving a selection of the at least one of the plural prompts having the contextual portion displayed on the vehicle display device; eliminating display of one or more other prompts of the plural prompts from the vehicle display device; and displaying an entirety of the at least one of the plural prompts that is selected on two or more display lines of the vehicle display device.
However, merely specifying the appearance of the judicial exception when it is outputted and allowing a user to select an option on the display where it is outputted is insignificant extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites The method of claim 17, wherein the designated viewing area in which the map is displayed is an unchanging, fixed size within the vehicle display device.
However, merely specifying the appearance of the judicial exception when it is outputted is insignificant extra-solution activity and is not adequate to integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9-13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shubs et al. (US 20170106883 A1) in view of Bramucci et al. (US 20170253258 A1), hereinafter referred to as Shubs and Bramucci, respectively.
Regarding claim 1, Shubs discloses A method comprising: 
displaying, on a vehicle display device, a map within a designated viewing area of the vehicle display device, the map providing information on a location of a vehicle and one or more restrictions on movement of the vehicle (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include a map 100 indicating the locations of one or more trains 14 and tracks 12 [See at least Shubs, 0044]. It will be appreciated that the tracks 12 are a restriction on movement of the trains 14); and
displaying, on the vehicle display device while the map also is displayed, one or more prompts for response from a vehicle operator (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention that may be selected by the user to view additional information related to the respective train or asset [See at least Shubs, 0044]. Shubs further discloses the additional information following selection by the user [See at least Shubs, 0062-0063]. Shubs further discloses that GUI 92 may be displayed to an operator [See at least Shubs, 0066]), the one or more prompts displayed on the vehicle display device but outside of the designated viewing area of the vehicle display device (See at least Fig. 4 in Shubs: Shubs discloses that alert area 106 and map 100 do not overlap [See at least Shubs, 0044]).
However Shubs does not explicitly teach the method wherein the one or more prompts are based at least in part on one or more of: (a) the location of the vehicle along one or more routes or (b) the one or more restrictions on movement of the vehicle; and 
wherein the method further comprises receiving operator input in response to the one or more prompts to verify that the vehicle is moving according to the one or more restrictions on the movement of the vehicle.
the one or more prompts are based at least in part on one or more of: (a) the location of the vehicle along one or more routes or (b) the one or more restrictions on movement of the vehicle (See at least Fig. 3 in Bramucci: Bramucci teaches that if a train controller senses an event, such as a derailment based on the monitored brake pipe pressure, an indication of an alert is displayed to an operator of the train at step 309 [See at least Bramucci, 0119]); and 
wherein the method further comprises receiving operator input in response to the one or more prompts to verify that the vehicle is moving according to the one or more restrictions on the movement of the vehicle (See at least Fig. 3 in Bramucci: Bramucci teaches that the indication of the alert may present the operator with one or more options, such as an option to confirm the hazardous event or parameter or condition and an option to cancel the alert (e.g., invalidate the hazardous event or parameter or condition) [See at least Bramucci, 0119]).
Both Bramucci and Shubs teach methods of displaying notifications for rail vehicles. However, only Bramucci explicitly teaches where the notifications may pertain to hazards such as derailment of the rail vehicle along the route, where confirmation from a vehicle operator is requested to verify that the derailment has occurred or not occurred.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the display of Shubs to also indicate confirmable hazards such as derailment events among its list of alerts, as the display of Bramucci does. Doing so improves safety and certainty of the condition of the trains being monitored by accounting for these types of hazards.

Regarding claim 2, Shubs in view of Bramucci teaches The method of claim 1, wherein the one or more prompts are displayed to overlay and replace other movement information previously displayed on the vehicle display device without overlaying or replacing the map that is concurrently displayed on the vehicle display device (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention [See at least Shubs, 0044]. It will be appreciated that if a train needs attention, it will be displayed in alert area 106, whereas if it does not need attention, it will not be. But in either case, there is no overlap between alert area 106 and map 100).

Regarding claim 3, Shubs in view of Bramucci teaches The method of claim 1, wherein displaying the one or more prompts includes displaying plural prompts currently requiring the response from the vehicle operator (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention [See at least Shubs, 0044]. It will therefore be appreciated that a plurality of alerts may be displayed in alert area 106).

Regarding claim 4, Shubs in view of Bramucci teaches The method of claim 3, wherein displaying the plural prompts includes displaying all of the prompts currently requiring the response from the vehicle operator (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention [See at least Shubs, 0044]. The list of alerts in alert area 106 may be regarded as display all prompts currently requiring a response from the vehicle operator).

Regarding claim 5, Shubs in view of Bramucci teaches The method of claim 3, wherein at least one of the plural prompts is displayed with a contextual portion of the at least one prompt shown on a single display line of the vehicle display device (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention [See at least Shubs, 0044]. The example alert in alert area 106 shown in Fig. 4 may be regarded as comprising a contextual portion providing context as to which train is having the issue).

Regarding claim 7, Shubs in view of Bramucci teaches The method of claim 1, wherein the one or more prompts that are displayed are provided by a positive train control system (Shubs discloses that control system 58 controls locomotive 18 or train 14 and comprises controller 68 which gathers data from sensors 60 [See at least Shubs, 0024-0025]. Shubs further discloses that, based on the sensor data, controller 68 generates the messages displayed via GUI 92 in Figs. 4-8 [See at least Shubs, 0042]).

Regarding claim 9, Shubs discloses A system comprising: 
one or more processors configured to direct a vehicle display device to display a map within a designated viewing area of the vehicle display device, the map providing information on a location of a vehicle and one or more restrictions on movement of the vehicle (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include a map 100 indicating the locations of one or more trains 14 and tracks 12 [See at least Shubs, 0044]. It will be appreciated that the tracks 12 are a restriction on movement of the trains 14), the one or more processors configured to determine one or more prompts, the one or more prompts provided by a movement control system (Shubs discloses that control system 58 controls locomotive 18 or train 14 and comprises controller 68 which gathers data from sensors 60 [See at least Shubs, 0024-0025]. Shubs further discloses that, based on the sensor data, controller 68 generates the messages displayed via GUI 92 in Figs. 4-8 [See at least Shubs, 0042]) that currently require a response from an operator of the vehicle (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention that may be selected by the user to view additional information related to the respective train or asset [See at least Shubs, 0044]. Shubs further discloses the additional information following selection by the user [See at least Shubs, 0062-0063]. Shubs further discloses that GUI 92 may be displayed to an operator [See at least Shubs, 0066]), and
direct the vehicle display device to display the one or more prompts in a second area that is outside of the designated viewing area of the vehicle display device (See at least Fig. 4 in Shubs: Shubs discloses that alert area 106 and map 100 do not overlap [See at least Shubs, 0044]). 
However, Shubs does not explicitly teach the method wherein the one or more prompts are determined based on one or more of: (a) the location of the vehicle along one or more routes or (b) the one or more restrictions on movement of the vehicle, and
the one or more processors also configured to receive operator input in response to the one or more prompts to verify that the vehicle is moving according to the one or more restrictions on the movement of the vehicle.
However, Bramucci does teach a display system for a rail vehicle wherein the one or more prompts are determined based on one or more of: (a) the location of the vehicle along one or more routes or (b) the one or more restrictions on movement of the vehicle (See at least Fig. 3 in Bramucci: Bramucci teaches that if a train controller senses an event, such as a derailment based on the monitored brake pipe pressure, an indication of an alert is displayed to an operator of the train at step 309 [See at least Bramucci, 0119]), and
wherein the one or more processors also configured to receive operator input in response to the one or more prompts to verify that the vehicle is moving according to the one or more restrictions on the movement of the vehicle (See at least Fig. 3 in Bramucci: Bramucci teaches that the indication of the alert may present the operator with one or more options, such as an option to confirm the hazardous event or parameter or condition and an option to cancel the alert (e.g., invalidate the hazardous event or parameter or condition) [See at least Bramucci, 0119]).
Both Bramucci and Shubs teach methods of displaying notifications for rail vehicles. However, only Bramucci explicitly teaches where the notifications may pertain to hazards such as derailment of the rail vehicle along the route, where confirmation from a vehicle operator is requested to verify that the derailment has occurred or not occurred.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the display of Shubs to also indicate confirmable 

Regarding claim 10, Shubs in view of Bramucci teaches The system of claim 9, wherein the one or more processors are configured to direct the display device to present the one or more prompts to overlay and replace other movement information previously displayed on the vehicle display device without overlaying or replacing the map that is concurrently displayed on the vehicle display device (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention [See at least Shubs, 0044]. It will be appreciated that if a train needs attention, it will be displayed in alert area 106, whereas if it does not need attention, it will not be. But in either case, there is no overlap between alert area 106 and map 100).

Regarding claim 11, Shubs in view of Bramucci teaches The system of claim 9, wherein the one or more processors are configured to direct the vehicle display device to display two or more of the prompts currently requiring the response from the vehicle operator (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention [See at least Shubs, 0044]. It will therefore be appreciated that a plurality of alerts may be displayed in alert area 106).

Regarding claim 12, Shubs in view of Bramucci teaches The system of claim 11, wherein the one or more processors are configured to direct the vehicle display device to display all of the two or more prompts currently requiring the response from the vehicle operator (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention [See at least Shubs, 0044]. The list of alerts in alert area 106 may be regarded as display all prompts currently requiring a response from the vehicle operator).

Regarding claim 13, Shubs in view of Bramucci teaches The system of claim 11, wherein the one or more processors are configured to direct the vehicle display device to display at least one of the prompts with a contextual portion of the at least one prompt shown on a single display line of the vehicle display device (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention [See at least Shubs, 0044]. The example alert in alert area 106 shown in Fig. 4 may be regarded as comprising a contextual portion providing context as to which train is having the issue).

Regarding claim 15, Shubs in view of Bramucci teaches The system of claim 9, wherein movement control system is a positive train control system (Shubs discloses that control system 58 controls locomotive 18 or train 14 and comprises controller 68 which gathers data from sensors 60 [See at least Shubs, 0024-0025]. Shubs further discloses that, based on the sensor data, controller 68 generates the messages displayed via GUI 92 in Figs. 4-8 [See at least Shubs, 0042]).

Regarding claim 17, Shubs discloses A method comprising: 
displaying, on a vehicle display device, a map within a designated viewing area of the vehicle display device, the map providing information on a location of a vehicle and one or more restrictions on movement of the vehicle (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include a map 100 indicating the locations of one or more trains 14 and tracks 12 [See at least Shubs, 0044]. It will be appreciated that the tracks 12 are a restriction on movement of the trains 14) that are based on information provided by a positive train control system (Shubs discloses that control system 58 controls locomotive 18 or train 14 and comprises controller 68 which gathers data from sensors 60 [See at least Shubs, 0024-0025]. Shubs further discloses that, based on the sensor data, controller 68 generates the messages displayed via GUI 92 in Figs. 4-8 [See at least Shubs, 0042]); and
displaying, on the vehicle display device while the map also is displayed, one or more prompts based on the information provided by the positive train control system for response from a vehicle operator (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention that may be selected by the user to view additional information related to the respective train or asset [See at least Shubs, 0044]. Shubs further discloses the additional information following selection by the user [See at least Shubs, 0062-0063]. Shubs further discloses that GUI 92 may be displayed to an operator [See at least Shubs, 0066]), the one or more prompts displayed on the vehicle display device but outside of the designated viewing area of the vehicle display device (See at least Fig. 4 in Shubs: Shubs discloses that alert area 106 and map 100 do not overlap [See at least Shubs, 0044]).
However Shubs does not explicitly teach the method further comprising receiving operator input in response to the one or more prompts to verify with the positive train control system that the vehicle is moving according to the one or more restrictions on the movement of the vehicle.
However, Bramucci does teach a display method for a rail vehicle further comprising receiving operator input in response to the one or more prompts to verify with the positive train control system that the vehicle is moving according to the one or more restrictions on the movement of the vehicle (See at least Fig. 3 in Bramucci: Bramucci teaches that if a train controller senses an event, such as a derailment based on the monitored brake pipe pressure, an indication of an alert is displayed to an operator of the train at step 309 [See at least Bramucci, 0119]. Bramucci further teaches that the indication of the alert may present the operator with one or more options, such as an option to confirm the hazardous event or parameter or condition and an option to cancel the alert (e.g., invalidate the hazardous event or parameter or condition) [See at least Bramucci, 0119]).
Both Bramucci and Shubs teach methods of displaying notifications for rail vehicles. However, only Bramucci explicitly teaches where the notifications may pertain to hazards such as derailment of the rail vehicle along the route, where confirmation from a vehicle operator is requested to verify that the derailment has occurred or not occurred.


Regarding claim 18, Shubs in view of Bramucci teaches The method of claim 17, wherein the one or more prompts are displayed to overlay and replace other movement information previously displayed on the vehicle display device without overlaying or replacing the map that is concurrently displayed on the vehicle display device (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention [See at least Shubs, 0044]. It will be appreciated that if a train needs attention, it will be displayed in alert area 106, whereas if it does not need attention, it will not be. But in either case, there is no overlap between alert area 106 and map 100).

Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shubs et al. (US 20170106883 A1) in view of Bramucci et al. (US 20170253258 A1) in further view of Kapahi (US 20140380178 A1), hereinafter referred to as Kapahi.
Regarding claim 6, Shubs in view of Bramucci teaches The method of claim 5, further comprising: 
receiving a selection of the at least one of the plural prompts having the contextual portion displayed on the vehicle display device (See at least Fig. 4 in Shubs: Shubs discloses that to allow users to quickly address issues that may or have occurred, GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention that, when selected by the user, automatically cause graphical representation 104 to be updated with an image of the selected asset [See at least Shubs, 0044]); and
displaying an entirety of the at least one of the plural prompts that is selected on two or more display lines of the vehicle display device (See at least Fig. 4 in Shubs: Shubs discloses that to allow users to quickly address issues that may or have occurred, GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention that, when selected by the user, automatically cause graphical representation 104 to be updated with an image of the selected asset [See at least Shubs, 0044]. The added image of the asset may be regarded as displaying an entirety of the prompt).
However, Shubs does not explicitly disclose the method further comprising eliminating display of one or more other prompts of the plural prompts from the vehicle display device. 
However, Kapahi does teach a display method further comprising eliminating display of one or more other items of a plurality of items from a display of a device (See at least Fig. 3G in Kapahi: Kapahi teaches that a user of a GUI may select a `Keep Only` option which causes the remaining elements to be removed from the displayed graphic [See at least Kapahi, 0047]). Both Kapahi and Shubs teach display systems for displaying a plurality of elements. However, only Kapahi explicitly teaches where the display may allow the user to select a single item and eliminate display of the remaining items.


Regarding claim 14, Shubs in view of Bramucci teaches The system of claim 13, wherein the one or more processors are configured to receive an operator selection of the at least one prompt having the contextual portion displayed on the vehicle display device (See at least Fig. 4 in Shubs: Shubs discloses that to allow users to quickly address issues that may or have occurred, GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention that, when selected by the user, automatically cause graphical representation 104 to be updated with an image of the selected asset [See at least Shubs, 0044]), the one or more processors configured to direct the vehicle display device to display an entirety of the at least one of the prompts that is selected on two or more display lines of the vehicle display device (See at least Fig. 4 in Shubs: Shubs discloses that to allow users to quickly address issues that may or have occurred, GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention that, when selected by the user, automatically cause graphical representation 104 to be updated with an image of the selected asset [See at least Shubs, 0044]. The added image of the asset may be regarded as displaying an entirety of the prompt).
the one or more processors are configured to direct the vehicle display device to eliminate display of one or more other prompts of the two or more prompts from the vehicle display device.
However, Kapahi does teach a display method further comprising eliminating display of one or more other items of a plurality of items from a display of a device (See at least Fig. 3G in Kapahi: Kapahi teaches that a user of a GUI may select a `Keep Only` option which causes the remaining elements to be removed from the displayed graphic [See at least Kapahi, 0047]). Both Kapahi and Shubs teach display systems for displaying a plurality of elements. However, only Kapahi explicitly teaches where the display may allow the user to select a single item and eliminate display of the remaining items.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the display of Shubs to also allow the user to eliminate display of items other than a particular item selected by a user. Doing so improves convenience for a user by reducing clutter and allowing the user to focus only on a particular selected item.

Regarding claim 19, Shubs in view of Bramucci teaches The method of claim 17, wherein displaying the one or more prompts includes displaying plural prompts currently requiring the response from the vehicle operator, at least one of the plural prompts is displayed with a contextual portion of the at least one prompt shown on a single display line of the vehicle display device (See at least Fig. 4 in Shubs: Shubs discloses that GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention [See at least Shubs, 0044]. The example alert in alert area 106 shown in Fig. 4 may be regarded as comprising a contextual portion providing context as to which train is having the issue), and further comprising: 
receiving a selection of the at least one of the plural prompts having the contextual portion displayed on the vehicle display device (See at least Fig. 4 in Shubs: Shubs discloses that to allow users to quickly address issues that may or have occurred, GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention that, when selected by the user, automatically cause graphical representation 104 to be updated with an image of the selected asset [See at least Shubs, 0044]); and 
displaying an entirety of the at least one of the plural prompts that is selected on two or more display lines of the vehicle display device (See at least Fig. 4 in Shubs: Shubs discloses that to allow users to quickly address issues that may or have occurred, GUI 92 may include an alert area 106 configured to show a list of selectable trains 14 and or assets 16 needing attention that, when selected by the user, automatically cause graphical representation 104 to be updated with an image of the selected asset [See at least Shubs, 0044]. The added image of the asset may be regarded as displaying an entirety of the prompt).
	However, Shubs does not explicitly teach the method further comprising eliminating display of one or more other prompts of the plural prompts from the vehicle display device.
However, Kapahi does teach a display method further comprising eliminating display of one or more other items of a plurality of items from a display of a device (See at least Fig. 3G in Kapahi: Kapahi teaches that a user of a GUI may select a `Keep Only` option which causes the remaining elements to be removed from the displayed graphic [See at least Kapahi, 0047]). 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the display of Shubs to also allow the user to eliminate display of items other than a particular item selected by a user. Doing so improves convenience for a user by reducing clutter and allowing the user to focus only on a particular selected item.

Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shubs et al. (US 20170106883 A1) in view of Bramucci et al. (US 20170253258 A1) in further view of Castonguay et al. (US 10102597 B1), hereinafter referred to as Castonguay.
Regarding claim 8, Shubs in view of Bramucci teaches The method of claim 1.
However, Shubs does not explicitly disclose the method wherein the designated viewing area in which the map is displayed is an unchanging, fixed size within the vehicle display device.
However, Castonguay does teach a method for displaying a map wherein the designated viewing area in which the map is displayed is an unchanging, fixed size within a display device (See at least Fig. 1 in Castonguay: Castonguay teaches that an interactive map area 12 has a fixed area or boundary or window size in a display [See at least Castonguay, Col 7, lines 53-63]).
Both Shubs and Castonguay teach methods for displaying maps. However, only Castonguay explicitly teaches where the map window displayed may be of a fixed size.


Regarding claim 16, Shubs in view of Bramucci teaches The system of claim 9.
However, Shubs does not explicitly disclose the system wherein the designated viewing area in which the map is displayed is an unchanging, fixed size within the vehicle display device.
However, Castonguay does teach a system for displaying a map wherein the designated viewing area in which the map is displayed is an unchanging, fixed size within a display device (See at least Fig. 1 in Castonguay: Castonguay teaches that an interactive map area 12 has a fixed area or boundary or window size in a display [See at least Castonguay, Col 7, lines 53-63]).
Both Shubs and Castonguay teach systems for displaying maps. However, only Castonguay explicitly teaches where the map window displayed may be of a fixed size.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the map of the display of Shubs to also be contained within a window of fixed size, as in Castonguay. Doing so improves organization of the display by ensuring that the map stays within a designated display area.

Regarding claim 20, Shubs in view of Bramucci teaches The method of claim 17.
wherein the designated viewing area in which the map is displayed is an unchanging, fixed size within the vehicle display device.
However, Castonguay does teach a method for displaying a map wherein the designated viewing area in which the map is displayed is an unchanging, fixed size within a display device (See at least Fig. 1 in Castonguay: Castonguay teaches that an interactive map area 12 has a fixed area or boundary or window size in a display [See at least Castonguay, Col 7, lines 53-63]).
Both Shubs and Castonguay teach methods for displaying maps. However, only Castonguay explicitly teaches where the map window displayed may be of a fixed size.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the map of the display of Shubs to also be contained within a window of fixed size, as in Castonguay. Doing so improves organization of the display by ensuring that the map stays within a designated display area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668